Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Specie II, FIG. 4, claims 1-20 in the reply filed on 02/21/2020 is acknowledged.  The traversal is on the ground(s) that “Applicants traverse on the grounds that the method as illustrated in FIG. 4 and described in corresponding text may include every aspect of the method as illustrated in FIG. 2, and may include an additional optional operation. Applicants submit there can be no undue search burden when the method as illustrated in FIG. 4 fully covers and may include every operation as discussed with respect to FIG. 2”.  This is found persuasive, therefore, the restriction is withdrawn.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by Nishijima (Pub. No.: US 2007/0212611).

forming a layer of a nickel-and-oxygen-containing material (Lithium Nickel Oxide of FIGS. 1-2, ¶ [[0002]) overlying a substrate (7/18), wherein the nickel-and-oxygen-containing material is characterized by a carbon content; and 
annealing the nickel-containing material with a carbon-containing precursor at a temperature greater than or about 100°C (“substances which are carbonized at a temperature of 650°C. or less are preferred”, ¶ [0027], note that the range of temperature is overlapping from 100°C to 650°C), wherein the carbon content is maintained during the annealing.
Re claim 2, Nishijima teaches the method of forming a nickel-containing material of claim 1, wherein the substrate comprises at least one of platinum, titanium, a dielectric (Lithium Nickel Oxide) or tantalum.
Re claim 4, Nishijima teaches the method of forming a semiconductor device of claim 1, wherein the annealing is performed at a temperature greater than or about 300 °C ¶ [0027].
Re claim 6, Nishijima teaches the method of forming a nickel-containing material of claim 1, wherein the forming is performed at a pressure less than or about 20 Torr ¶ [0023].
Re claim 7, Nishijima teaches the method of forming a nickel-containing material of claim 1, wherein the annealing is performed at a pressure greater than or about 20 Torr ¶ [0023].
Claim(s) 1-2 and 5-9 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by Zope (Patent No.: US 9685371).
Re claim 1, Zope teaches a method of forming a nickel-containing material, the method comprising: 
forming a layer of a nickel-and-oxygen-containing material (col. 7, lines 27-47, FIG. 8) overlying a substrate, wherein the nickel-and-oxygen-containing material is characterized by a carbon content; and 
annealing the nickel-containing material with a carbon-containing precursor (col. 23, lines 19-26) at a temperature greater than or about 100 °C (col. 24, lines 63-67 & col. 25, lines 1-17), wherein the carbon content is maintained during the annealing.
Re claim 2, Zope teaches the method of forming a nickel-containing material of claim 1, wherein the substrate comprises at least one of platinum, titanium, a dielectric or tantalum (402/404).
Re claim 5, Zope teaches the method of forming a nickel-containing material of claim 1, further comprising forming a conductive material (416, col. 14, lines 15-25) overlying the nickel-and-oxygen-containing material (402), wherein the conductive material comprises at least one of platinum, titanium nitride, or tantalum nitride.
Re claim 6, Zope teaches teaches the method of forming a nickel-containing material of claim 1, wherein the forming is performed at a pressure less than or about 20 Torr (col. 17, lines 51-67).
Re claim 7, Nishijima teaches the method of forming a nickel-containing material of claim 1, wherein the annealing is performed at a pressure greater than or about 20 Torr (col. 17, lines 51-67).
Re claim 8, Zope teaches the method of forming a nickel-containing material of claim 7, wherein the annealing is performed at a pressure greater than or about 1,000 Torr (col. 19, lines 16-30).
Re claim 9, Zope teaches the method of forming a nickel-containing material of claim 1, wherein the nickel-and-oxygen-containing material is characterized by a carbon content greater than 0 atomic% and up to about 20 atomic% (col. 23, lines 19-26).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zope.
Re claim 3/17, Zope differs from the invention by not showing wherein the carbon-containing precursor comprises carbon dioxide or carbon monoxide.
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the above said teaching since it has been held to be within the general skill of a worker in the art to select a known carbon dioxide or carbon monoxide for the carbon-containing precursor on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416.
Re claim 10, Zope teaches a method of forming a nickel-containing material, the method comprising: 
forming a layer of a nickel-and-oxygen-containing material (col. 7, lines 27-47, FIG. 8) overlying a substrate, wherein the nickel-and-oxygen-containing material is characterized by a carbon content greater than or about 0.1 atomic% (col. 23, lines 19-26); 
subsequently transferring the substrate to a second processing chamber (the chamber located at the bottom of FIG. 2); and 
annealing the nickel-containing material with a carbon-containing precursor at a temperature greater than or about 300-500 °C (claim 9 & col. 23, lines 60-67), wherein the carbon content is maintained greater than or about 0.1 atomic% during the annealing (col. 23, lines 19-26).
Re claim 18, Zope teaches a method of forming a nickel-containing material, the method comprising: 
forming a layer of a nickel-and-oxygen-containing material (col. 7, lines 27-47, FIG. 8) overlying a substrate, wherein the nickel-and-oxygen-containing material is characterized by a carbon content greater than or about 1 atomic% (col. 23, lines 19-26); 
annealing the nickel-containing material with carbon monoxide or carbon dioxide at a temperature greater than or about 300-500 °C (claim 9 & col. 23, lines 60-67), wherein the carbon content is maintained greater than or about 1 atomic% during the annealing; and 
forming a conductive material (wetting layer, claim 7) overlying the nickel-and-oxygen-containing material (barrier layer), wherein the conductive material comprises at least one of platinum, titanium nitride, or tantalum nitride (wetting layer, claim 5).
Re claim 11, Zope teaches the method of forming a nickel-containing material of claim 10, further comprising annealing the nickel-containing material with a nitrogen-containing precursor at a temperature greater than or about 300-500 °C (claim 9 & col. 23, lines 60-67), wherein the carbon content is maintained greater than or about 0.1 atomic% during the annealing with the nitrogen-containing precursor (col. 23, lines 19-26).
In re claims 4, 10-11, 13 and 18, Zope differs from the claim invention by not disclosing annealing at temperature greater than or about 1000°C/3000 °C.
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Re claim 12, Zope teaches the method of forming a nickel-containing material of claim 10, wherein the nickel-and-oxygen-containing material is characterized by a carbon content greater than 0.1 atomic% and up to about 20 atomic% (col. 23, lines 19-26).
Re claim 14, Zope teaches the method of forming a nickel-containing material of claim 10, wherein the forming is performed at a pressure below or about 20 Torr (claim 3).
Re claim 15, Zope teaches the method of forming a nickel-containing material of claim 14, wherein the substrate is maintained under vacuum while being transferred to the second processing chamber (note that the two heads of FIG. 2 are internally connected together).
Re claim 16, Zope teaches the method of forming a nickel-containing material of claim 15, wherein, after receiving the substrate, the second processing chamber is pressurized to above or about 300 Torr, and wherein the annealing is performed above or about 300 Torr (col. 19, lines 16-30).
Re claim 19, Zope teaches the method of forming a memory device of claim 18, wherein the nickel-and-oxygen-containing material is characterized by a carbon content greater than 1 atomic% and up to about 20 atomic% (col. 23, lines 19-26).
Re claim 20, in the combination with the case law as listed above Zope teaches the method of forming a memory device of claim 18, further comprising annealing the conductive material at a temperature above or about 4000 °C, wherein the carbon content of the nickel-and-oxygen-containing material is maintained greater than 1 atomic% during the annealing of the conductive material (wetting layer, col. 23, lines 19-26).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894